Exhibit 10.1

 

TRANSITION AGREEMENT

 

This Transition Agreement (“Agreement”) is between William Bock (“Employee”) and
Silicon Laboratories Inc. (the “Company”), and is entered into as of February 1,
2016.  The Company and the Employee are sometimes referred to herein as the
“Parties”.

 

WHEREAS, Employee and the Company entered into that certain New-Hire Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreements dated
as of  February 22, 2013 (the “Confidentiality Agreement”) that, among other
things, contains restrictions on Employee’s actions following the termination of
his employment with the Company and requires that he maintain as confidential
all of the Company’s intellectual property rights, trade secrets, confidential
knowledge, data or proprietary information;

 

WHEREAS, Employee and the Company are parties to Notice of Grant of Restricted
Stock Units and Restricted Stock Units Agreements (the “RSU Agreements”) which
grant Employee the right to receive shares of the Company’s Common Stock subject
to the vesting schedules and other restrictions set forth in the RSU Agreements
and the Silicon Laboratories Inc. 2009 Stock Incentive Plan (the “2009 Stock
Plan”);

 

WHEREAS, Employee and the Company are parties to Market Stock Units Grant Notice
and Global Market Stock Units Award Agreements (the “MSU Agreements”) which
grant Employee the right to receive shares of the Company’s Common Stock subject
to the vesting schedules and other restrictions set forth in the MSU Agreements
and the 2009 Stock Plan;

 

WHEREAS, Employee and the Company are parties to the Indemnification Agreement
dated as of December 20, 2012  (the “Indemnification Agreement”); and

 

WHEREAS, the Parties desire to settle fully and finally, in the manner set forth
herein, any and all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of the Release (as defined
herein), including, but in no way limited to, any and all claims and
controversies arising out of the employment relationship between Employee and
the Company, and the termination thereof.

 

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.                                      Interim Period:  From the date of this
Agreement until February 16, 2016 (the “Separation Date” and the period from the
date of this Agreement through the Separation Date is referred to as the
“Interim Period”), Employee shall continue to serve as an employee of the
Company as either (at the Company’s discretion) (i) an executive officer as the
President or (ii) a non-executive employee with the title Consultant providing
services related to the orderly transition of his former duties and
responsibilities with the Company.  During the Interim Period, Employee shall
(a) report to the Company’s Chief Executive Officer or his designee, and
(b) continue to be paid a bi-weekly salary $15,000, (c) be eligible to receive a
bonus approved by the Company’s Compensation Committee with respect to the
Company’s fourth fiscal quarter of 2015 (provided Employee does not terminate
his

 

1

--------------------------------------------------------------------------------


 

employment prior to the Separation Date), but shall not be eligible to receive
any other bonus (for example, Employee shall not be entitled to a bonus with
respect to the first fiscal quarter of 2016), (d) continue to be reimbursed for
expenses in accordance with the Company’s policies, and (e) continue to be
eligible to receive fringe benefits such as medical coverage.  Further, the
Indemnification Agreement shall remain in full force and effect during the
Interim Period and thereafter in accordance with its terms.  In the event that
Employee’s employment with the Company terminates prior to the Separation Date
by reason of his death, his estate and/or beneficiaries shall be entitled to
receipt of the Severance Package described in Section 2 below, subject to the
terms and conditions set forth therein.

 

2.                                      Severance Package:  Employee’s receipt
of the Severance Package is contingent upon satisfaction of the following
conditions: (i) Employee must sign the Separation Agreement in exactly the form
attached hereto as Exhibit A (the “Release”) on or within 21 days following his
Separation Date; (ii) Employee must not revoke the Release; and (iii) the
Release must become effective and enforceable on the eighth day after Employee
signs the Release (such eighth day, the “Effective Date”); and (iv) Employee
shall not have elected to terminate his employment with the Company prior to the
Separation Date.  Employee acknowledges and agrees that the Company’s promises
herein constitute adequate legal consideration for the promises and
representations made by Employee in this Agreement and in the Release.  Provided
that the foregoing conditions are met, Company shall provide Employee with the
following payments and benefits on or after the Effective Date (“Severance
Package”):

 

2.1                               Benefits. During the continuation coverage
period specified in section 4980B of the Internal Revenue Code of 1986, as
amended (“Code”), and Part 6 of Title 1 of the Employee Retirement Income
Security Act of 1986, as amended, Employee may elect to continue to participate
in any medical, prescription drug, dental, vision, health care spending account
and any other “group health plan” (as such term is used in section 4980B of the
Code) for the continued benefit of Employee (and Employee’s spouse and
dependents) in which such person(s) were participating immediately prior to the
Separation Date or, if such arrangements are altered by the Company, which is
provided to similarly situated beneficiaries under the plans with respect to
which a qualifying event has not occurred (“COBRA Coverage”).  In the event that
Employee elects COBRA Coverage, the Company will pay to the Company’s third
party COBRA administrator on the Employee’s behalf the premiums the Employee
will be required to pay to maintain such COBRA Coverage for Employee and
Employee’s spouse and dependents for the twelve-month period following the
Separation Date (or until Employee becomes eligible for health care benefits
from a new employer, if earlier), in either case the “COBRA Coverage Period”);
provided, however, that if the Company determines, in its sole discretion, that
its payment of the Employee’s COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying the Employee’s COBRA
premiums, the Company shall instead pay to Employee on the first day of each
month of the COBRA Coverage Period, a fully taxable cash payment equal to the
Employee’s COBRA premiums for that month, subject to applicable tax withholdings
(such amount, the “Special Severance Payment”), for the remainder of the COBRA
Coverage Period.  The Employee may, but is not obligated to, use such Special
Severance Payment toward the cost of COBRA premiums.

 

2

--------------------------------------------------------------------------------


 

2.2                               RSU Vesting.  Except as explicitly set forth
in this Section, Employee shall not vest any further with respect to any of the
RSU Agreements following the Separation Date.  Without regard to Section 3.1 of
each RSU Agreement, Employee’s vesting shall be accelerated on the Effective
Date such that with respect to:

 

·                  RSU Agreement 602011, the 17,500 restricted stock units
originally scheduled to vest on June 30, 2016 shall be fully vested;

 

·                  RSU Agreement 602157, the 3,841 restricted stock units
originally scheduled to vest on February 15, 2017 shall be fully vested;

 

·                  RSU Agreement 602772, the 3,384 restricted stock units
originally scheduled to vest on February 15, 2017 shall be fully vested.

 

In each case, the underlying shares of Common Stock shall be issued to Employee
no later than the 15th day of the calendar month following the calendar month in
which the Effective Date occurs (except that the Company shall withhold the
applicable number of shares of Common Stock issuable with respect thereto in
satisfaction of all Tax-Related Items, as defined by the RSU Agreement); and

 

2.3                               MSU Vesting.  Except as explicitly set forth
in this Section, Employee shall not vest any further with respect to any MSU
Agreements following the Separation Date.

 

·                  With respect to MSU Agreement 300028, Employee shall be
entitled to receive 2,353 fully vested shares of Common Stock (and the Company
shall withhold the applicable number of shares of Common Stock issuable with
respect thereto in satisfaction of all Tax-Related Items, as defined by the MSU
Agreement), and the Settlement Date shall be no later than the 15th day of the
calendar month following calendar month in which the Effective Date occurs.

 

·                  With respect to MSU Agreement 300035, Employee shall be
entitled to receive 5,498 fully vested shares of Common Stock (and the Company
shall withhold the applicable number of shares of Common Stock issuable with
respect thereto in satisfaction of all Tax-Related Items, as defined by the MSU
Agreement), and the Settlement Date shall be no later than the 15th day of the
calendar month following calendar month in which the Effective Date occurs.

 

3.                                      Director Compensation.  During the
period beginning upon the Separation Date and continuing during Employee’s
service as a non-employee member of the Board of Directors, Employee shall be
entitled to receive the standard cash compensation paid to non-employee
directors and Employee shall be entitled to receive the standard restricted
stock unit grants issued to non-employee directors (except that Employee shall
not receive a restricted stock unit grant until the date of the 2017 annual
meeting).

 

3

--------------------------------------------------------------------------------


 

4.                                      Acknowledgement.  Employee acknowledges
and agrees that: (A) except as provided by this Agreement, no additional
consideration, including salary, wages, bonuses, stock or stock options, is to
be paid to him by the Company; (B) except as provided by this Agreement, he is
not contractually entitled to all of the benefits in the Severance Package
described herein; and (C) payments and benefits pursuant to this Agreement shall
terminate immediately if Employee materially breaches any of the provisions of
this Agreement or the Confidentiality Agreement.

 

5.                                      Stock Agreements:  Except as expressly
provided for in Section 2 of this Agreement, the terms and conditions of the
Stock Agreements shall remain in full force and effect.

 

6.                                      Confidentiality:  Until this Agreement
is publicly filed by the Company, Employee agrees not to directly or indirectly
disclose the terms, amount or fact of this Agreement to anyone other than by
Employee to his immediate family, counsel, accountant or tax advisor, except as
such disclosure may be required for accounting or tax reporting purposes or as
otherwise may be required by law.

 

7.                                      Acknowledgement of Restrictions;
Non-Competition; Confidential Information:  Employee acknowledges and agrees
that he has continuing obligations, including without limitation,
non-competition, non-solicitation and non-disclosure obligations pursuant to the
Confidentiality Agreement.  Employee acknowledges and agrees that the provisions
(including without limitation, the non-competition, non-solicitation and
non-disclosure provisions) of the Confidentiality Agreement are valid, binding
and enforceable, and Employee reaffirms his obligation to continue to abide
fully and completely with all provisions of the Confidentiality Agreement,
including without limitation the non-competition, non-solicitation and
non-disclosure provisions, and agrees that nothing in this Agreement shall
operate to excuse or otherwise relieve Employee of such obligation.

 

8.                                      Nondisparagement:  Each Party agrees
that it will not make (and the Company agrees to prevent any executive officer
or member of the board of directors of the Company or the Company’s current and
former parent, subsidiary, affiliated, and related corporations, firms,
associations, partnerships, limited liability companies and entities from
making) any statements, written or verbal, or cause or encourage others to make
any statements, written or verbal, that defame or disparage the personal or
business reputation, practices, prospects or conduct of the other including, in
the case of the Company, its employees, directors, stockholders, and other
related parties; provided that both Employee and the Company will respond
accurately to any question, inquiry or request for information to the extent
required by law.

 

9.                                      Severability:  If any provision of this
Agreement is held to be illegal, invalid, or unenforceable, such provision shall
be fully severable and/or construed in remaining part to the full extent allowed
by law, with the remaining provisions of this Agreement continuing in full force
and effect.

 

10.                               Entire Agreement: This Agreement, the Stock
Agreements, the Indemnification Agreement and the Confidentiality Agreement,
which are each incorporated herein by reference, constitute the entire agreement
between the Employee and the Company, and supersede all prior and
contemporaneous negotiations and agreements, oral or written.  This Agreement
cannot be changed or terminated except pursuant to a written agreement executed
by the Parties.

 

11.                               Section 409A Compliance:

 

11.1                        It is expected that on the Separation Date, Employee
will have a “separation from service” (as such term is defined under Treasury
Regulations Section 1.409A-1(h), without regard to any alternate definitions
thereunder). It is intended that

 

4

--------------------------------------------------------------------------------


 

all of the benefits and payments payable under this Agreement, the Release, or
otherwise to Employee satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code, provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement and all other arrangements with Employee will be construed to the
greatest extent possible as consistent with those provisions.  For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(iii)), Employee’s right to receive
any installment payments under this Agreement (whether reimbursements or
otherwise) and any other agreement or arrangement with the Company will be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder will at all times be considered a separate
and distinct payment.

 

11.2                        Notwithstanding anything herein to the contrary, no
amount payable pursuant to this Agreement on account of Employee’s termination
of employment with the Company which constitutes a “deferral of compensation”
within the meaning of Section 409A the Code shall be paid unless and until
Employee has incurred a “separation from service” within the meaning of
Section 409A of the Code.  Furthermore, if Employee is a “specified employee”
within the meaning of Section 409A of the Code as of the date of Employee’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Employee’s separation from service shall be paid
to Employee before the date (the “Delayed Payment Date”) which is the first
business day of the seventh month after the date of Employee’s separation from
service or, if earlier, the date of Employee’s death following such separation
from service.  All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid in a lump sum on
the Delayed Payment Date.  Thereafter, any payments that remain outstanding as
of the day immediately following the Delayed Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.

 

11.3                        With regard to any provision in this Agreement that
provides for reimbursement of expenses or in-kind benefits, except for any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
that does not constitute a “deferral of compensation,” within the meaning of
Section 409A of the Code, (a) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (b) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (b) shall not be deemed to be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect, and (c) such payments shall be made on or
before the last day of Employee’s taxable year following the taxable year in
which the expense occurred.

 

5

--------------------------------------------------------------------------------


 

11.4                        The Company intends that income provided to Employee
pursuant to this Agreement will not be subject to taxation under Section 409A of
the Code. However, the Company does not guarantee any particular tax effect for
income provided to Employee pursuant to this Agreement.  In any event, except
for the Company’s responsibility to withhold applicable income and employment
taxes from compensation paid or provided to Employee, the Company shall not be
responsible for the payment of any taxes, penalties, interest, costs, fees,
including attorneys fees, or other liability incurred by Employee in connection
with compensation paid or provided to Employee pursuant to this Agreement.

 

12.                               Governing Law; Venue:  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
except where preempted by federal law.  The Parties hereby agree that Travis
County shall be the exclusive venue for any disputes under this Agreement and
irrevocably submit to such jurisdiction.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

13.                               Statement of Understanding:  By executing this
Agreement, Employee acknowledges that (a) he has been advised by the Company to
consult with an attorney regarding the terms of this Agreement; (b) he has
consulted with an attorney of his own choosing regarding the terms of this
Agreement; (c) he has consulted with his own tax and financial advisors
regarding the terms of this Agreement and is not relying on the Company with
respect to any matters related to this Agreement; (d) any and all questions
regarding the terms of this Agreement have been asked and answered to his
complete satisfaction by his advisors; (e) he has read this Agreement and fully
understands its terms and their import; (f) except as provided by this
Agreement, he is not contractually entitled to the Severance Package described
herein; (g) the consideration provided for herein is good and valuable; and
(h) he is entering into this Agreement voluntarily, of his own free will, and
without any coercion, undue influence, threat, or intimidation of any kind or
type whatsoever.

 

EXECUTED in Austin, Texas, this 1st day of February, 2016.

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ William Bock

 

William Bock

 

 

 

EXECUTED in Austin, Texas, this 1st day of February, 2016.

 

 

 

Silicon Laboratories Inc.

 

 

 

 

 

By:

/s/ Lynette L. Herr

 

Name:

Lynette L. Herr

 

Title:

Vice President, WW Human Resources

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is between William Bock (“Employee”) and
Silicon Laboratories Inc. (the “Company”), and is entered into as of
February 16, 2016.  The Company and the Employee are sometimes referred to
herein as the “Parties”.

 

WHEREAS, Employee has been employed by the Company pursuant to a Transition
Agreement dated as of February 1, 2016 (the “Transition Agreement”) that
provides Employee with a Severance Package conditioned upon his execution of an
agreement containing a general release of the Company;

 

WHEREAS, Employee’s date of termination of employment and Service (for purposes
of the Stock Agreements, as defined in the Transition Agreement) with the
Company was February 16, 2016, which date was the date of Employee’s “separation
from service” (as defined under Treasury Regulations Section 1.409A-1(h) without
regard to any alternative definitions thereunder).

 

WHEREAS, the Parties desire to execute this Agreement to satisfy the conditions
of the Transition Agreement and to resolve fully and finally, in the manner set
forth herein, any and all differences between them which have arisen, or which
may arise, prior to, or at the time of, the execution of this Agreement,
including, but in no way limited to, any and all claims and controversies
arising out of the employment relationship between Employee and the Company, and
the termination thereof.

 

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.              General Release:  Employee for himself and on behalf of his
attorneys, heirs, assigns, successors, executors, and administrators IRREVOCABLY
AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES the Company, the
Company’s current and former parent, subsidiary, affiliated, and related
corporations, firms, associations, partnerships, limited liability companies and
entities, their successors and assigns, and the current and former owners,
stockholders, directors, officers, employees, agents, attorneys,
representatives, and insurers of the Company and said corporations, firms,
associations, partnerships, limited liability companies and entities, and their
successors, assigns, heirs, executors, guardians, and administrators (including
the Company, “Company Released Parties”), of and from any and all claims,
liabilities, obligations, agreements, damages, causes of action, costs, losses,
damages, and attorneys’ fees and expenses whatsoever (collectively, “claims”),
whether known or unknown or whether connected with Employee’s employment by the
Company or not, including, but not limited to, any claims arising under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., the
Texas Labor Code (including but not limited to the Texas Civil Rights Act, the
Texas Payday Act, and the Texas Minimum Wage Law), the Age Discrimination in

 

--------------------------------------------------------------------------------


 

                        Employment Act, 29 U.S.C. § 621, et. seq,, the Americans
With Disabilities Act, and any other municipal, local, state, or federal law,
common or statutory, which may have arisen, or which may arise, prior to, or at
the time of, the execution of this Agreement.  The parties acknowledge that this
general release is not intended to bar: (i) any claims that, by statute, may not
be waived, such as Employee’s right to file a charge with the National Labor
Relations Board or Equal Employment Opportunity Commission and other similar
government agencies and claims for any challenge to the validity of Employee’s
release of claims under the Age Discrimination in Employment Act of 1967, as
amended, as set forth in this Agreement, (ii) any rights set forth in this
Agreement or the Stock Agreements (as defined in the Transition Agreement);
(iii) any rights to other vested securities that were granted to Employee during
the course of his employment with the Company; and (iv) any claims for breach of
this Agreement.

 

2.             Covenant Not to Sue: Employee COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against, any Company Released Party
based upon any of the claims released in this Agreement.  Employee represents
that, as of the date of this Agreement, Employee has not filed any lawsuits,
charges, complaints, petitions, claims or other accusatory pleadings against the
Company or any of the other Company Released Parties in any court or with any
governmental agency.

 

3.             Severance Package:  On and after the Effective Date, Company
shall provide Employee with the Severance Package set forth in Section 2 of the
Transition Agreement (the “Severance Package”), incorporated herein by
reference, pursuant to the schedule set forth in the Transition Agreement. 
Employee acknowledges and agrees that the Severance Package constitutes adequate
legal consideration for the promises and representations made by Employee in
this Agreement.

 

4.             Acknowledgement.  Employee acknowledges and agrees that: 
(A) except as provided by this Agreement, no additional consideration, including
salary, wages, bonuses, stock or stock options, is to be paid to him by the
Company; (B) except as provided by the Transition Agreement and this Agreement,
he is not contractually entitled to the Severance Package; and (C) payments and
benefits pursuant to the Severance Package shall terminate immediately if
Employee materially breaches any of the provisions of this Agreement or the
Confidentiality Agreement.

 

5.             Stock Agreements:  Except as expressly provided for in the
Transition Agreement, the terms and conditions of the Stock Agreements (as
defined in the Transition Agreement) shall remain in full force and effect.

 

6.             Waiver of Reemployment:  Employee waives and releases forever any
right or rights he might have to employment, reemployment, or reinstatement with
any Company Released Party at any time in the future.  Employee agrees that he
shall not seek or make application for employment with any of the Company
Released Parties at any time in the future.

 

--------------------------------------------------------------------------------


 

7.             Confidentiality:  Employee agrees not to directly or indirectly
disclose the terms, amount or fact of this Agreement to anyone other than by
Employee to his immediate family, counsel, accountant or tax advisor, except as
such disclosure may be required for accounting or tax reporting purposes or as
otherwise may be required by law.

 

8.             Acknowledgement of Restrictions; Non-Competition; Confidential
Information:  Employee acknowledges and agrees that he has continuing
obligations, including without limitation, non-competition, non-solicitation and
non-disclosure obligations pursuant to the Confidentiality Agreement (as defined
in the Transition Agreement).  Employee acknowledges and agrees that the
provisions (including without limitation non-competition, non-solicitation and
non-disclosure provisions) of the Confidentiality Agreement are valid, binding
and enforceable, and Employee reaffirms his obligation to continue to abide
fully and completely with all provisions of the Confidentiality Agreement,
including without limitation the non-competition, non-solicitation and
non-disclosure provisions, and agrees that nothing in this Agreement shall
operate to excuse or otherwise relieve Employee of such obligation.

 

9.             Nondisparagement:  Each Party agrees that it will not make (and
the Company agrees to prevent any executive officer or member of the board of
directors of the Company or the Company’s current and former parent, subsidiary,
affiliated, and related corporations, firms, associations, partnerships, limited
liability companies and entities from making) any statements, written or verbal,
or cause or encourage others to make any statements, written or verbal, that
defame or disparage the personal or business reputation, practices, prospects or
conduct of the other including, in the case of the Company, its employees,
directors, stockholders, and other related parties included in the definition of
Company Released Parties; provided that both Employee and the Company will
respond accurately to any question, inquiry or request for information to the
extent required by law.

 

10.          Cooperation:  Employee agrees that from time to time following the
Separation Date he will, at the Company’s written request, voluntarily assist
the Company with respect to on-going or contemplated litigation, audits by
government agencies or any other similar matters.  The Company will reimburse
Employee for reasonable out-of-pocket expenses incurred with respect to any such
requested matters; provided that such expenses shall not exceed $500 without

 

--------------------------------------------------------------------------------


 

the Company’s written approval.  Employee acknowledges and agrees that his
activities under this Section shall be performed as an independent contractor
and not as an employee of the Company.  The Company agrees to provide Employee
with as much advance notice of its requests as may be reasonable under the
circumstances.

 

11.          Severability:  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable
and/or construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

 

12.          Entire Agreement:  This Agreement, the Stock Agreements and the
Confidentiality Agreement, which are each incorporated herein by reference,
constitute the entire agreement between the Employee and the Company, and
supersede all prior and contemporaneous negotiations and agreements, oral or
written.  This Agreement cannot be changed or terminated except pursuant to a
written agreement executed by the Parties.

 

13.          Section 409A Compliance:

 

(a)           It is intended that all of the benefits and payments payable under
this Agreement or otherwise to Employee satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement and all other arrangements with Employee will be construed to the
greatest extent possible as consistent with those provisions.  For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(iii)), Employee’s right to receive
any installment payments under this Agreement (whether reimbursements or
otherwise) and any other agreement or arrangement with the Company will be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder will at all times be considered a separate
and distinct payment.

 

(b)           Notwithstanding anything herein to the contrary, no amount payable
pursuant to this Agreement on account of Employee’s termination of employment
with the Company which constitutes a “deferral of compensation” within the
meaning of Section 409A the Code shall be paid unless and until Employee has
incurred a “separation from service” within the meaning of Section 409A of the
Code.  Furthermore, if Employee is a “specified employee” within the meaning of
Section 409A of the Code as of the date of Employee’s separation from service,
no amount that constitutes a deferral of compensation which is payable on
account of Employee’s separation from service shall be paid to Employee before
the date (the “Delayed Payment Date”) which is the first business day of the
seventh month after the date of Employee’s separation from service or, if
earlier, the date of Employee’s death following such separation from service. 
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid in a lump sum on the Delayed
Payment Date.  Thereafter, any payments that remain outstanding as of the day
immediately following

 

--------------------------------------------------------------------------------


 

the Delayed Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.

 

(c)           With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Section 409A
of the Code, (a) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (b) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (b) shall not be deemed to be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect, and (c) such payments shall be made on or before the
last day of Employee’s taxable year following the taxable year in which the
expense occurred.

 

(d)           The Company intends that income provided to Employee pursuant to
this Agreement will not be subject to taxation under Section 409A of the Code. 
However, the Company does not guarantee any particular tax effect for income
provided to Employee pursuant to this Agreement.  In any event, except for the
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Employee, the Company shall not be responsible
for the payment of any taxes, penalties, interest, costs, fees, including
attorneys fees, or other liability incurred by Employee in connection with
compensation paid or provided to Employee pursuant to this Agreement.

 

14.          Older Workers’ Benefit Protection Act.  This Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. sec. 626(f).  Employee is advised to consult with an attorney before
executing this Agreement.

 

14.1. Acknowledgments/Time to Consider.  Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Agreement; (b) Employee
has been advised in writing to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; (d) Employee has been given twenty-one (21) days to
consider whether or not to enter into this Agreement (although Employee may
elect not to use the full 21 day period at Employee’s option); and (e) by
signing this Agreement, Employee acknowledges that Employee does so freely,
knowingly, and voluntarily.

 

14.2  Revocation/Effective Date.  This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement.  In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
days after the date Employee signs it.  Employee’s revocation must be in writing
and received by Lyn Herr by email at lyn.herr@silabs.com by 5:00 p.m. Central
Time on the seventh day in order to be effective.  If Employee does not revoke
acceptance within the seven day period, Employee’s acceptance of this Separation
Agreement shall become binding and enforceable on the eighth day (“Effective
Date”).  The Severance Package will become due and payable in accordance with
paragraph 3 above on and after the Effective Date, provided Employee does not
revoke.  Employee agrees that he will not receive the Severance Package provided
by this Agreement if he revokes this Agreement.

 

--------------------------------------------------------------------------------


 

14.3  Preserved Rights of Employee.  This Agreement does not waive or release
any rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement.  In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act of 1967, as amended.

 

15.          Statement of Understanding:            By executing this Agreement,
Employee acknowledges that (a) he has been advised by the Company to consult
with an attorney regarding the terms of this Agreement; (b) he has consulted
with an attorney of his own choosing regarding the terms of this Agreement;
(c) he has consulted with his own tax and financial advisors regarding the terms
of this Agreement and is not relying on the Company with respect to any matters
related to this Agreement; (d) any and all questions regarding the terms of this
Agreement have been asked and answered to his complete satisfaction by his
advisors; (e) he has read this Agreement and fully understands its terms and
their import; (f) except as provided by the Transition Agreement and this
Agreement, he is not contractually entitled to the Severance Package; (g) the
consideration provided for herein is good and valuable; and (h) he is entering
into this Agreement voluntarily, of his own free will, and without any coercion,
undue influence, threat, or intimidation of any kind or type whatsoever.

 

EXECUTED in Austin, Texas, this      day of                , 2016.

 

EMPLOYEE

 

 

 

 

 

William Bock

 

EXECUTED in Austin, Texas, this      day of                , 2016.

 

 

SILICON LABORATORIES INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------